Title: To George Washington from William Livingston, 4 October 1782
From: Livingston, William
To: Washington, George


                  
                     Dear Sir
                     Trenton 4th October 1782
                  
                  The Chevalier de la Lucerne desires me to give the bearer—Mr Barbé a passport to bring from New-York some effects belonging to the Chevalier, & taken in the Frigate L’Aigle, which he intends Mr Barbé shall purchase for him in New York.  I would not only most chearfully comply with his request from the reasonableness of it, but should take a particular pleasure in obliging the Minister of France did not our Law which authorizes the Executive of this State to grant passes for effects coming out of the enemy’s lines, require a description or specification of the articles, which Mr Barbé cannot enable me to give, & without which my passport would rather expose the effects to seizure, than protect them against it: And as he purposes to bring them from New York into Camp, where an Inventory, or at least such a description as may satisfy the Law, may be taken, & your Excellency having, by our Act, the same authority to grant passports for goods coming out of the Enemy’s lines and conveyed thro’ this State as our Executive, I think the latter mode greatly preferable, & have therefore taken the liberty to recommend the Gentleman to your Excellency for that purpose—I have the honour to be with the greatest Esteem Dear Sir your Excellency’s Most obedient & Most humble Servt
                  
                     Wil: Livingston
                  
               